SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

447
KA 15-00654
PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MICHAEL H. CELI, DEFENDANT-APPELLANT.


THEODORE W. STENUF, MINOA, FOR DEFENDANT-APPELLANT.

GREGORY S. OAKES, DISTRICT ATTORNEY, OSWEGO (AMY L. HALLENBECK OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oswego County Court (Donald E.
Todd, J.), rendered December 15, 2014. The judgment convicted
defendant, upon his plea of guilty, of murder in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a plea of guilty of murder in the second degree (Penal Law
§ 125.25 [3]). Defendant’s valid waiver of the right to appeal
forecloses our review of his challenge to County Court’s suppression
ruling (see People v Kemp, 94 NY2d 831, 833), and his challenge to the
severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737).




Entered:    April 28, 2017                         Frances E. Cafarell
                                                   Clerk of the Court